Title: From Alexander Hamilton to Nanning J. Visscher, 1 October 1799
From: Hamilton, Alexander
To: Visscher, Nanning J.


          
            Sir,
            New York Octbr. 1st. 99
          
          I have received your letter of the twenty seventh of August, and am sorry that the state of the garrison is such at present as to prevent me from granting you the furlough you desire—
          I have however written to Major Rivardi, and empowered him to comply with your request whenever in his opinion the situation of things will admit of it
          With consn
          Lieut. Vischer
        